DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
As to claim 1, “and is” at the end of line 7 should be amended to “and are”.  
As to claim 9, there is inconsistency throughout the claim regarding the antecedent basis of certain terms. For example, line 3 refers to “a first electrode” and “a second electrode” however line 3 refers to “the base”. Since claim 9 refers specifically to the positioning switch of claim 1, all claim terms that were mentioned in claim 1 should be referred to with “the” rather than “a”.
Claims 2-11 are objected to as they depend from claim 1 and/or require all the limitations thereof.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The stomach or intestine" in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claims 10 recites the limitation “the conductive device in the drug delivery device or/and sampling device” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as it depends from claim 10.
Claims 2-11 are rejected as they depend from claim 1 and/or require all the limitations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0289775 A1) in view of Rabinovitz et al. (US 2014/0316222, hereafter 'Rabinovitz').
As to claim 1, Murata discloses a gastrointestinal tract positioning switch (Fig. 9), comprising a base (rear capsule 5b), a first electrode (22), a second electrode (23), a conductive device (wiring lines 4a and/or 4b) and a positioning film (24), wherein the first electrode and the second electrode are spaced apart from each other and fixed on the base (see Fig. 9, para 0097); the first electrode and the second electrode are electrically connected to the conductive device respectively and covered by the positioning film (see Fig. 9); both the first electrode and the second electrode are exposed after dissolution or/and degradation of the positioning film in the stomach or intestine (para 0097, 0098).
Murata does not expressly recite that both the first electrode and the second electrode are inert electrodes.
Rabinovitz teaches first and second electrodes (12 and 13) that are inert electrodes and that are used in within the gastrointestinal tract (see para 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Murata in view of Rabinovitz such that the first electrode and the second electrode are inert electrodes. One would have been motivated to do so as one having ordinary skill in the art would have recognized inert electrodes as being non-reactive to substances in the GI tract (see para 0046 of Rabinovitz).

As to claim 2, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 1. Murata is silent to wherein both the first electrode and the second electrode are inert electrodes made of inert conductive metal however Rabinovitz further teaches its electrodes (12 and 13) being made of inert conductive (see para 0046 describing how electrodes can be made of e.g., gold). Therefore it would have been further obvious to one having ordinary skill in the art when modifying Murata as described in the rejection of claim 1 to do so such that both the first electrode and the second electrode are inert electrodes made of inert conductive metal as Rabinovitz teaches inert conductive metals such as gold as known inert materials (see para 0046 of Rabinovitz).
As to claim 3, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 2 as described above. Though Murata and Rabinovitz do not expressly recite that the first electrode and the second electrode are formed by applying an inert conductive metal coating on the base through sputtering coating process, this claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe (see MPEP 2113).
As to claim 4, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 2 as described above. Murata further discloses wherein the conductive device is welded to the first electrode and the second electrode (see para 0067, 0150 of Murata).
As to claim 6, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 1 as described above. Though Murata and Rabinovitz do not expressly recite the positioning film is formed on the first electrode and the second electrode by coating film- forming materials, a spray coating method or a dip coating method, this claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe (see MPEP 2113).

As to claim 9, Murata in view of Rabinovitz discloses a method of manufacturing the gastrointestinal tract positioning switch of claim 1 (see rejection of claim 1 above), comprising: disposing a first electrode (22) and a second electrode (23) on the base (5) and spacing the first electrode and the second electrode apart; (see Fig. 9) electrically connecting a conductive device (4a, 4b, 6 all considered parts of conductive device) to the first electrode and the second electrode respectively (Fig. 9); and forming a positioning film (24) on the first electrode and the second electrode to cover the first electrode and the second electrode (Fig. 8, 9 of Murata).
As to claim 10, Murata in view of Rabinovitz discloses a site-specific delivery capsule, comprising an enclosure (5a, 5b together forming main body 5 being interpreted as the enclosure) and a drug delivery or/and sampling device arranged inside the enclosure (see for example Fig. 12 showing a drug solution cylinder 52 and Fig. 7 showing sampling device in the form of a temperature measurement unit 19), wherein the gastrointestinal tract positioning switch according to claim 1 (see rejection of claim 1 above) is fixed to the enclosure (see Figs. 8, 9), and the conductive device in the switch is electrically connected to the conductive device in the drug delivery or/and sampling device (see Fig. 2, para 0142, abstract of Murata).
As to claim 11, Murata in view of Rabinovitz teaches the site-specific delivery capsule of claim 10, and further wherein the GI tract positioning switch is disposed on the enclosure of the capsule (see Figs. 8, 9 of Murata).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Rabinovitz as applied to claim 2 above, and further in view of Flower (US 5,899,876).
As to claim 5, Murata in view of Rabinovitz teaches the gastrointestinal positioning switch of claim 1 as described above, but is silent to wherein the conductive device is bonded to the first electrode and the second electrode through conductive adhesive.
Flower teaches a device that connects electrical components, including electrodes, to other electrical components “using electronic interconnectors 26 and 27, such as a printed flexible circuit, metal foils, wires, tabs or electrically conductive adhesives” (see para beginning line 41 col. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Murata/Rabinovitz in view of Flower such that the conductive device is bonded to the first electrode and the second electrode through conductive adhesive. One having ordinary skill in the art would have recognized, based off of Flower, that electrical components can be connected through any of various means, including conductive adhesive, and would have been motivated to use conductive adhesive as one possible way of connecting the conductive device to the first electrode and the second electrode.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Rabinovitz as applied to claim 1 above, and further in view of Luschen et al. (US 4,290,426, hereafter 'Luschen').
	As to claim 7, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 1 as described above, but is silent to wherein the base is made of an acrylonitrile-butadiene-styrene copolymer.
Luschen teaches a dispenser (10) having a base (wall 12) that can be made of different materials including acrylonitrile-butadiene-styrene copolymer (see paragraph beginning line 39 col. 7, claims 19 and 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Murata/Rabinovitz in view of Luschen such that the base is made of an acrylonitrile-butadiene-styrene copolymer. One would have been motivated to do so as Luschen teaches that acrylonitrile-butadiene-styrene copolymer is a known material that is non-toxic, maintains its physical and chemical integrity during the prolonged period of time beneficial agent is dispensed, and essentially is impermeable to the passage of aqueous and biological fluids, and essentially is impermeable to the passage of beneficial agents, polymers, solutes and ingredients in the device and in the environment of use (see paragraph beginning line 39 col. 7 of Luschen), and furthermore because it has been held that selection of a known material based on its suitability for its intended use is considered a matter of routine skill (see MPEP 2144.07).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Rabinovitz as applied to claim 1 above, and further in view of Heller et al. (US 6,560,471, hereafter 'Heller').
	As to claim 8, Murata in view of Rabinovitz teaches the gastrointestinal tract positioning switch of claim 1 as described above, but does not expressly recite wherein the conductive 2device comprises a fixing element for fixing to the electrodes, a contact element for electrical connection, and a connection element connecting the fixing element and the contact element.
	Heller teaches a conductive element that comprises a fixing element (substrate 50) for fixing to the electrodes (58) (see Fig. 2), a contact element (contact pads 49 and/or “control unit contacts”) for electrical connection, and a connection element (traces 52) connecting the fixing element and the contact element (see Fig. 2; para beginning line 46 col. 7, para beginning line 7 col. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Murata/Rabinovitz in view of Heller such that the conductive 2device comprises a fixing element for fixing to the electrodes, a contact element for electrical connection, and a connection element connecting the fixing element and the contact element. One would have been motivated to do so as one having ordinary skill in the art would have recognized, based off of Heller, that fixing elements (such as a substrate), contact elements (contact pads 49 and/or “control unit contacts”), and connection elements (such as “traces 52”) are known electrical components that can be used to hold and/or connect various parts of a device in electrical connection (see Fig. 2; para beginning line 46 col. 7, para beginning line 7 col. 10 of Heller).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783